DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communication filed on 9/3/2021.
Claims 1, 6-8, and 12 have been amended. The amendments have been fully considered.
Claims 1-4, 6-10, and 12-14, and 16-18 are pending.
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are only partially persuasive. In the response filed, applicant argues, in substance: 
a) In pages 10-11, of the response filed, applicant argues that in limitations, as claimed, “the acceleration server and the service server are in the same edge node” and Bohannon (US 9787643 B2) fails to mention “that the server proxy 404 and the server device 406 are in a same edge node”.
In response to argument (a), the examiner respectfully disagrees.
As shown, in Fig. 1 of the present application, an “edge node” indeed comprises a “service server” and an “acceleration server”. However, it’s clear that the “service server” and the “acceleration server” are independent devices. For example:

    PNG
    media_image1.png
    498
    701
    media_image1.png
    Greyscale


Therefore, Bohannon, by simply disclosing a server that performs the recited functions of the service server, and a server that performs the recited functions of the acceleration server, discloses an edge node.
b) In pages 10-11 of the response filed, applicant argues that Bohannon (US 9787643 B2) fails to teach or disclose a server “that has the function of acceleration processing”, as claimed.
In response to argument (b), the examiner respectfully disagrees. The examiner notes that none of the claims recite the performance of “acceleration processing” in any of the steps. In the amended limitations, the claims recite an “acceleration server” that is allowed to perform “acceleration decryption”, which is the closest subject matter related to any “acceleration processing”.
Initially, the examiner notes that performing “acceleration decryption” may not actually be claimed, as the limitation recites “so as to allow the acceleration server to perform acceleration decryption on the encrypted session key”, and not “performing acceleration decryption on the encrypted session key”. That is, the limitation appears to be an intended use of the limitation “sending a decryption request to an acceleration server in the edge node, wherein the decryption request includes the encrypted session key”.
Even if the recited feature was actually claimed, the specification fails to define how “acceleration decryption” of a session key is any different from simply decrypting a session key using known techniques. Due to the lack of a definition in the specification of the present application, the 
Bohannon discloses decrypting a session key (col. 11, lines 60-63, "In response to receiving the client key exchange message, the client change spec message, and the client finished message, the server proxy 404 can forward these messages to the server device 406 at block 428"; col. 5, lines 17-25, "If the server device 108 can decrypt the Pre-Master Secret, the client device 106 is assured that the server device 108 has the correct private server key. The step is crucial to prove the authenticity of the server device 108. Only the server device 108 with the server private key that matches the server public key in the server certificate can decrypt the Pre-Master Secret and continue the protocol negotiation").
c) In pages 11-12 of the response filed, applicant argues that Lee (US 10084888 B2) fails to teach or disclose the limitation “after receiving the handshake request sent by the client towards the target domain name, the service server maintains a persistent connection with the client through a first process, and the service server maintains a persistent connection with the acceleration server through a second process” because the service server “maintains persistent connections with the client and the acceleration server […] after completing the handshake” (applicant arguments, page 11).
In response to argument (c), the examiner respectfully disagrees. The limitations recite “after receiving the handshake request sent by the client towards the target domain name, the service server maintains a persistent connection”. That is, the persistent connections are (1) not necessarily created after the handshake request (only maintained) and (2) not necessarily maintained “after completing the handshake” as argued, but only maintained “after receiving the handshake request”. 
d) In pages 12-13 of the response filed, applicant argues that Egorov (US 9591084 B1) fails to teach or disclose the limitation “establishing a mapping relationship between the first process and the second process, such that when the client once again sends an access request towards the target domain name within a specified period of time, the access request is received by the service server 
In response to argument (d), the examiner agrees and the rejection in view of Egorov (US 9591084 B1) is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 12-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations recite “sending a decryption request to an acceleration server in the edge node, wherein the decryption request includes the encrypted session key so as to allow the acceleration server to perform acceleration decryption on the encrypted session key”. It’s unclear if the term “acceleration decryption” of a session key is in any way different than simply decrypting a session key. For examination purposes, the term “acceleration decryption” has been interpreted as “decryption”.
Furthermore, it’s unclear if the phrase “allow the acceleration server to perform acceleration decryption on the encrypted session key” conveys any patentable weight since it’s preceded by the term “so as to”. That is, it’s unclear if the phrase should be treated as an intended use limitation or not.

1. An s in a content delivery network, applicable to a service server in an edge node, the service server storing a plurality of credentials bound to [a] domain names, the method comprising: 
receiving a handshake request sent by a client towards a target domain name; 
feeding back a target credential bound to the target domain name to the client, wherein the target credential includes a specified public key so as to allow the client to utilize the specified public key to encrypt a session key of a current session; 
receiving an encrypted session key provided by the client, and 
sending a decryption request to a ; 
decrypting, by  in the edge node
receiving and storing a decrypted session key fed back by the  in the edge node, thereby completing a current handshake process,
wherein after receiving the handshake request sent by the client towards the target domain name, the service server maintains a persistent connection with the client through a first process, and the service server maintains a persistent connection with the  in the edge node through a second process, and correspondingly, the method further comprises: establishing a mapping relationship between the first process and the second process, such that when the client once again sends an access request towards the target domain name within a specified period of time, the access request is received by the service server through the first process, and the access request is processed between the service server and the  in the edge node through the second process.

Regarding claim 6, the limitations recite features similar in scope to those of claim 1. Therefore, claim 6 is rejected for the same reasons as set forth in claim 1, above.
Regarding claims 7-10 and 17, the limitations invoke, by reference, all of the limitations of claim 6. Therefore, claims 7-10 and 17 are rejected for the same reasons as set forth in claim 6, above.
Claim 7 further recites the term “acceleration components”. It’s unclear if the term “acceleration” provides any structure or function to the limitation in the claim. For examination purposes, the term “acceleration components” has been interpreted as any components of a specified protocol.
Claim 7 further recites the limitation “the processing”. There is improper or insufficient antecedent basis for the limitation in the claim. 
Regarding claim 12, the limitations recite features similar in scope to those of claim 1. Therefore, claim 12 is rejected for the same reasons as set forth in claim 1, above.
Regarding claims 13-14 and 18, the limitations invoke, by reference, all of the limitations of claim 12. Therefore, claims 13-14 and 18 are rejected for the same reasons as set forth in claim 12, above.
Allowable Subject Matter
Claims 1-4, 6-10, and 12-14, and 16-18 would be allowable by overcoming all 35 USC 112 rejections set forth above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahoney et al. (US 20150271272 A1), which discloses that a mapping relationship may be expressed using a Hash table (¶[0114], "Upon receiving the message 506b, in some implementations, the connection server "A1" (110) may use the "EndPointId e1" to identify the connection to forward the message 506b (step 506d) to the Edge Server "E1" (106). To this end, no additional processing may be necessary to be performed at the connection server "A1" (110). In some implementations, the "EndPointId e1" may be indexed to the connection handle associated with the persistent connection. The index may have been stored at the connection server "A1" (110) within a hash table").
However, Mahoney appears to have the same deficiencies indicated by applicant on argument (d), above.
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446